COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 EL PASO HEALTHCARE SYSTEM,                       §
 LTD., D/B/A LAS PALMAS
 MEDICAL CENTER,                                  §

                                                  §
                                                                    No. 08-18-00043-CV
                               Appellant,         §
                                                                      Appeal from the
 v.                                               §
                                                            County Court at Law Number Three
                                                  §
 SANTIAGO MONSIVAIS,                                              of El Paso County, Texas
 DECEASED BY AND THROUGH                          §
 HIS NEXT FRIENDS, CINTHIA                                         (TC# 2017DCV1526)
 MONSIVAIS AND SAMUEL                             §
 MONSIVAIS AND CINTHIA
 MONSIVAIS AND SAMUEL                             §
 MONSIVAIS, INDIVIDUALLY,
                                                  §
                               Appellees.

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellant’s motion to dismiss. We therefore affirm the trial court’s

order denying Appellant’s motion to dismiss. We further order that Appellees recover from

Appellant and its sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2019.


                              ANN CRAWFORD McCLURE, Chief Justice (Senior Judge)

Before Rodriguez, J., McClure, C.J. (Senior Judge), and Larsen, J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment
Larsen, J. (Senior Judge), sitting by assignment